Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 40-42 and 44-59 are pending in Amendment dated 06/20/2022 and examined. 

Withdrawn objection/rejections:
Applicant's amendments and arguments filed 06/20/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Objection
Claims 57 and 59 are objected to the following minor informality: 
Claim 57 recites “A beverage comprising of a water …” but it would be better to write as “A beverage comprising a water …”.  
Claim 59 recites “the liquified plant material has a water content of 30%  or less of water”, but it would be better to write as “the liquified plant material has a water content of 30% or less”. 
Appropriate correction is requested. 
 
New Grounds of Rejection --- as necessitated by Amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 40-42, 57 and 59 are rejected by (WO2006/085784A1, IDS of 03/18/2019, citation is obtained from its corresponding US2008/0145507A1); Dunbar et al., “Oxygen and Hydrogen Isotopes in Fruit and Vegetable Juices”, Plant Physiol. (1983) 72, pp. 725-727 (IDS of 04/29/2019) with or without Tabata et al. (US3,870,606). 

Applicant claims including the below claims 57 & 59 filed 06/20/2022  
    PNG
    media_image1.png
    295
    1255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    1272
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    163
    781
    media_image3.png
    Greyscale


For examination purpose
Each claims 57 and 59 requires product-by-process limitations (highlighted parts) but they are not structurally limiting the claimed product beverage because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Prior Art
Solovie teaches the production of alcoholic beverage enriched with 1H2O16 in comparison with typical alcoholic beverage where the 1H216O from about 99.76% to about 99.99% by weight of water (e.g., abstract) which reads on “the beverage is enriched in at least one of oxygen isotopes” of instant claim 57, and “the water fraction is lower in heavy water than light water” of instant claim 59; and the addition of highly pure light water to alcoholic beverage composition leads to lowering of the ethanol toxicity (abstract); the beverage contains vitamin, ascorbic acid, sweetener, flavoring, extract (herbal), colorant, food acid such as citric acid, lactic acid, ascorbic acid, bracer, food component ([0048], [0073] and [0081]), protein, carbohydrate, lipid, essential fatty acid, amino acid and its derivation or mixtures thereof ([0076] and claim 4 of prior art) which reads on the instantly claimed vitamin C, food acid, food base, extract, amino acid of instant claim 59, and emulsifier (=surfactant), preservative, gelling agent, thickener (=viscosity agent) or mixture thereof ([0086]); the pure light water is obtained by distillation by evaporating natural water … condensing water vapor with concentration of light 1H2O16 on condenser, collecting a part of condensate as condensed highly pure light water comprising more than increased content 99.76 of light isotopologue ([0060]-[0065]), and evaporation of natural water is performed in boiling ([0061]). Further food component such as milk, juice, cocoa, egg, etc., can be used in the beverage composition (instant claims 40-42, and instant claims 57 & 59, in part). 
However, Solovie does not expressly teach limitations of “water obtained from liquefied plant material” and “juice has a water content of 30% or less” of instant claim 57, “water derived from liquefied plant material” and “juice has a water content of 30% or less” of instant claim 59, and heavy water isotope ranges of instant claim 59. The deficiencies are cured by Dunbar and/or Tabata. 
Dunbar teaches oxygen and hydrogen isotopes in fruit or vegetable juices from which water molecules originate, wherein the abundance of enriched 180 isotope is greater than the abundance of this oxygen isotope in underground water sources and the water in all of the fruits and vegetables was more enriched oxygen and hydrogen isotopes than the water in which they grow wherein certain amounts of δO18 of plant is present in a range of -5.6 to +1.8 δ18Osmow% plants (see entire document including abstract, Tables 1-II and Results); the water in the leaves of plants can become enriched in oxygen-18 and hydrogen isotopes due to the process of evapotranspiration (page 725, left column, results, discussions); and the prior art teaches evaporation causes isotopic enrichment in the fruit of plants (page 726, right column). Since Dunbar discloses that more 180 isotope remains in the concentrated liquid plant, and the ordinary skilled in the art easily selects a water fraction of the liquid plant material having a water content 30% or less as a source of desired water in the beverage, the liquid plant material being evaporated to solid.  Although Dunbar does not expressly teach the specific ranges of enriched heavy water isotope of instant claim 59, Dunbar teaches amounts of δO18 in raw materials, thus determining or obtaining the claimed ranges of enriched O18 by evaporation would be obvious, in the absence of criticality evidence. 
Tabata teaches process for preparing heavy water from sea water and the process includes concentrating sea water to relatively low concentration of heavy water and concentrating to a high concentration of heavy water (to approximately 99.8%) . The water manufacturing steps include initial evaporation, a series of condensation resulted from sequential evaporation, using multiple effect evaporator series (see entire document including col. 1, lines 11-24, col. 4, lines 41-46, col. 7, lines 7-12, and Figures). That is, Tabata teaches evaporation/condensation steps for obtaining intended water, and series of condensates.    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Solovie with Dunbar and with or without Tabata. 
One of the skilled in the art would have been motivated to do so because water derived from plant material would it possible to obtain enriched oxygen and hydrogen isotopes as taught by Dunbar and thus fractionation/evaporation/condensation through multi-effect evaporator of Tabata would have yielded more intended concentrated and purified water source.
Further regarding instant claim 40, it would have been prima facie obvious to further define vitamins  of Solovie with vitamin B1, B2, niacin, B6, folate, B12, biotin and pantothenic acid without requiring undue experimentation in order to further enhance the properties of composition or obtain synergistic effects because those ingredients are conventional in that food field, in the absence of evidence to the contrary.
Therefore, instant claims 40-42, 57 and 59 are rejected by Solovie in view of Dunbar with or without Tabata. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the water content used in applicant’s process is less than about 30, 25, 20, 15, …or 1%”, and applicant’s targeted water source is a concentrate having a water content of 30% or lower; the concentrate obtained by way of further concentration of the by-product from 20% to 5% is retained and is used for a beverage or dermatological composition due to the particularly high level of heavy water molecules in that concentrated concentrate and thus, the concentrate will have more heavy water molecules than what was in the original by-product. 
The Examiner responds that the claimed water amount is 30% or less which embraces 0%, i.e., absence of water, and the ordinary skilled artisan in the art would easily select the claimed water fraction of the liquid plant material having a water content of 30% or less depending on the desired purpose, in the absence of evidence to the contrary; and the statement “the concentrate obtained by way of further concentration of the by-product from 20% to 5% is retained and is used for a beverage or dermatological composition due to the particularly high level of heavy water molecules in that concentrated concentrate and thus, the concentrate will have more heavy water molecules than what was in the original by-product” is not found in the claims. It is noted that one must not import limitations from the specification that are not part of the claim. Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1354 (Fed. Cir. 2012). Also, MPEP 2173.05(q): “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.” Further, “at least one of oxygen isotope” in instant claim 57 always mean isotope in heavy water? Light water also has oxygen isotopes? Instant claim 57 may embrace oxygen isotopes in heavy and light waters. Further, the claimed invention is directed to a beverage product, not a method of preparing the product. Accordingly, applicant’s arguments are not persuasive. 
Applicant argues that Soloviev requires the production of alcoholic beverage derived from natural water as a source of light isotopologue, not derived from plant water and Soloviev does not teach how to manage the solids in his disclosed process if there was utilization of a high  solid content feedstock such as that disclosed by Dunbar. 
The Examiner responds that the claimed invention is directed to a product, thus “managing the solids in the process” is not distinctive. As noted in the body of action,  water derived from plant material would it possible to obtain enriched oxygen and hydrogen isotopes as taught by Dunbar and thus there is motivation to replace natural water of Solovie with plant derived water of Dunbar; and even if product-by-process limitation is considered, the combination of Soloviev in view of Dunbar and Tabata disclosing fractionation/evaporation/condensation through multi-effect evaporator would have had more intended concentrated and purified water source.
Applicant argues that Soloviev is also not seeking to increase the concentration of heavy water in his process, and focuses on obtaining highly light water in light of [0110] and claim 1 of Soloviev and thus teaches away from instant claims 57 and 59; Dunbar is simply reporting an observation of a naturally occurring phenomenon, i.e., evapotranspiration and Dunbar does not disclose or suggest taking plant juice and putting them through a manmade and man-directed evaporation process in order to cause the juice to become enriched with 18O/16O by further additional evaporation; heavy water concentration of Dunbar is linear during evapotranspiration over the growth period of the plant while the claimed invention is not linear; and Soloviev, Dunbar, and Tabata can only assume that the heavy water content is constant throughout the disclosed processes, the present specification, e.g., Table 1 teaches this is not the case. 
The Examiner responds that instant claim 57 recites a beverage enriched in at least one of oxygen isotopes, but which does not always mean oxygen isotopes of heavy water, and at least instant claim 57 does not require obtaining highly purified heavy water; again applicant’s arguments are based on the  alleged significance  of product-by-process limitations and but as noted in the body of action, they are not limiting the claimed beverage or composition because the claimed inventions are directed to a beverage product, not method of preparing. Even if those limitations are considered, Tabats discloses evaporation process of multiple effector evaporation cure the deficiency. Applicant’s arguments as to “linear type heavy water concentration” is not found in the claims. It is noted that one must not import limitations from the specification that are not part of the claim. Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1354 (Fed. Cir. 2012). Also, MPEP 2173.05(q): “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.” Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 
Lastly, please note that [o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.  
In light of the foregoing, applicant’s arguments are not persuasive. 



Suggestion: 
To have the product-by-process limitations considered to limit the claimed invention, the Examiner may suggest amending the current category of “A beverage”  to “A process for preparing a beverage comprising steps of …”  

Claims 44-56 and 58 are rejected by RU2287318 (IDS of 03/19/2019, hereinafter, RU ‘318) in view of Dunbar et al., “Oxygen and Hydrogen Isotopes in Fruit and Vegetable Juices”, Plant Physiol. (1983) 72, pp. 725-727 (IDS of 04/29/2019) with or without Tabata et al. (US3870606).  

Applicant claims including the below claims 56 and 58 filed 07/30/2021: 
    PNG
    media_image4.png
    207
    1199
    media_image4.png
    Greyscale
  

    PNG
    media_image5.png
    339
    1231
    media_image5.png
    Greyscale

For examination purpose
Since each claims 56 and 58 require product-by-process limitations (highlighted parts) but they are not structurally limiting the product, topical dermatological composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Claim 56 is the same as below claim 58 because all the product-by-process limitations are not structurally limiting. 

Prior Art
RU ‘318 teaches a topical dermatological compositoin comprising light cleared water in the form of component or base, with content of 1H216O in light cleared water making at least 997.13 g/kg (=99.713%) of total amount of H2O, and acceptable perfume components and/or base, and/or cosmetic components, and/or base, and/or hygienic components, and/or base, and/or active substances (abstract and claim 1 of prior art); this prior art further teaches mole fractions of isotope 16O from 0.9972 to 0.9975, 17O from 0.000368 to 0.0003898, 18O from 0.001894 to 0.00200 (Table 1:natural water and Table 2: natural water that meet SLAP (Standard Light Antarctic Precipitation, see pages 5-6) in which the values of 16O of natural water is less than about 99.757, and other 1H217O, 1H218O, 1HD16O, 1HD17O, 1HD18O, D216O, D217O, D218O can be up to 2.97 g / kg (=0.297%), which is a significant value comparable to the content of other characteristic components in natural water, and the delta –O18 (=ratio of stable isotope oxygen O18 to isotope oxygen O16, and here 0.24/99.6 to 0.01/99.99) is greater than or less than about 0 0/00; the compositions also comprise various additives necessary for the production of perfumes, cosmetics, hygiene products such as gelling ingredients, stabilizers,  emulsifiers, solvents, diluents, surfactants, perfumes, preservatives, thickeners, colorants, absorption enhancers, etc. (page 8, last fourth paragraph) which reads on the instant dermatologically acceptable additive, and the composition further comprises thiamine (V.B1), riboflavin (V.B22), niacin (V. B3), pantothenate, pyridoxine (V. B6), folic acid, cobalamin (V.B12), biotin, choline, inositol, ascorbic acid (V.C), lipoic acid, carnitine; as mineral substances, boron, calcium, chromium, cobalt, copper, fluorine, germanium, iodine, iron, lithium, magnesium, manganese, molybdenum, phosphorus, sodium, selenium, silicon, potassium, sulfur, vanadium, zinc;  as amino acids and their derivatives can be used: alanine, arginine, aspartic acid, citrulline, cystine, dimethylglycine, aspartic acid, glutamic acid, glutamate, glutathione, glycine, histidine, isoleucine, leucine, lysine, methionine, ornithine, phenylalanine, praline, series, taurine, threonine, tryptophan, tyrosine, valine (page 8) which reads on the instant vitamin, organic salts and amines; the composition has a pH of 9.5 or lower, preferably from 5 to 8 (page 8) which overlaps the instant pH range of about 6.0-about 8.0; the compositoin contains antibacterial agents, anti-acne agents/anti-aging/deodorant/wound healing agent which may read on the instant transdermal substance; and  the composition can be provided in the form of lotion, detergent, soap, foaming composition, etc. (page 8) (instant claims 44-56 and instant claim 58, in part)  
However, RU ‘318 does not expressly teach water derived from liquified plant material of instant claim 58. The deficiencies are cured by Dunbar and Tabata. 
Dunbar teaches oxygen and hydrogen isotopes in fruit or vegetable juices from which water molecules originate, wherein the abundance of enriched 180 isotope is greater than the abundance of this oxygen isotope in underground water sources and  the water in all of the fruits and vegetables was more enriched oxygen and hydrogen isotopes than the water in which they grow wherein certain amounts of δO18 of plant is present in a range of -5.6 to +1.8 δ18Osmow% plants (see entire document including abstract, Tables 1-II and Results); the water in the leaves of plants can become enriched in oxygen-18 and hydrogen isotopes due to the process of evapotranspiration (page 725, left column, results, discussions); and the prior art teaches evaporation causes isotopic enrichment in the fruit of plants (page 726, right column). Since Dunbar discloses that more 180 isotope remains in the concentrated liquid plant, and the ordinary skilled in the art easily selects a water fraction of the liquid plant material having a water content 30% or less as a source of desired water in the beverage, the liquid plant material being evaporated to solid.  Although Dunbar does not expressly teach the specific ranges of enriched heavy water isotope of instant claim 59, Dunbar teaches amounts of δO18 in raw materials, thus determining or obtaining the claimed ranges of enriched O18 by evaporation would be obvious, in the absence of criticality evidence. 
Tabata teaches process for preparing heavy water from sea water and the process includes concentrating sea water to relatively low concentration of heavy water and concentrating to a high concentration of heavy water (to approximately 99.8%) . The water manufacturing steps include initial evaporation, a series of condensation resulted from sequential evaporation, using multiple effect evaporator series (see entire document including col. 1, lines 11-24, col. 4, lines 41-46, col. 7, lines 7-12, and Figures). That is, Tabata teaches evaporation/condensation steps for obtaining intended water, and series of condensates which reads on the instantly claimed at least two condensates.    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of RU ‘318 with Dunbar/Tabata. 
One of the skilled in the art would have been motivated to do so because water derived from plant material would it possible to obtain enriched oxygen and hydrogen isotopes and thus fractionation/concentration thorough multi-effect evaporation of Tabata would have had more concentrated and purified water source. 
Therefore, instant claims 44-56 and 58 are rejected by RU ‘318 in view of Dunbar/Tabata. 
Further, instantly claimed additive species of instant claims 47, 50, 51 and 52 other than those species of the applied references would be obvious variation because they are ingredients that are conventionally added to the pharmaceutical composition, devoid of evidence to the contrary.  
As to overlapping pH, RU ‘318 does not expressly teach the exact range of instant claim 48, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art pH range with the claimed pH range without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
In light of the foregoing, instant claims 44-56 and 58 are obvious over RU ‘138 in view of Dunbar with or without Tabata. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the foregoing, applicant’s arguments are not persuasive. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.  
Applicant argues that Dunbar and Tabata were discussed above; and RU ‘318 does not teach or suggest to use plant-derived or pre-processed plant material as source of that heavy water, and instead, RU ‘318 and Tabata focus on heavy water from either sea or fresh water source, and Dunbar does not suggest any use of that heavy water other than as a comparison relative to the water taken up by the plant during its growth; Dunbar does not teach the liquid derived from juicing a plant should be evaporated and further concentrated to increase the concentration of heavy water therein. 
The Examiner responds that the deficiency of RU ‘318 is cured by Dunbar because Dunbar teaches plant derived water and evaporation to increase the concentration of heavy water relates to product-by-process limitation. Even when those limitations are considered to examine, Tabata teaches such limitations; instant claim 58 does not require to obtain the heavy water than the light water. Lastly, please note that [o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.  
In light of the foregoing, applicant’s arguments are not persuasive. 

Suggestion: 
To have the product-by-process limitations considered to limit the claimed invention, the Examiner may suggest amending the current category of “A topical dermatological composition” to “A process for preparing a topical dermatological composition comprising steps of …”  

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613